Citation Nr: 1448852	
Decision Date: 11/04/14    Archive Date: 11/10/14

DOCKET NO.  13-03 359A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating for bilateral hearing loss.

3.  Entitlement to service connection for erectile dysfunction, including as secondary to the service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for peripheral neuropathy of the upper extremities, including as secondary to the service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Colin E. Kemmerly, Attorney at Law



ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from December 1966 to September 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2010 and November 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The record before the Board consists of the Veteran's paper claims file and an electronic file known as Virtual VA.


REMAND

In the Veteran's February 2013 substantive appeal, he indicated that he wished to have a hearing before the Board via live videoconference.  The RO has yet to schedule this hearing.  Inasmuch as videoconference hearings are scheduled by the RO, this case must be returned to the RO to arrange for such a hearing.  

Accordingly, the case is REMANDED to the RO for the following action:

The Veteran should be scheduled for a videoconference hearing before the Board in accordance with the docket number of his appeal.

By this remand, the Board intimates no opinion as to any final outcome warranted.

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



